Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 1-3, 9 in the amendment filed on November 8, 2021. Applicants’ terminal disclaimer, filed on November 8, 2021, has been approved and overcomes the ODP rejection of claims 1-13 and 72-90 as being unpatentable over claims 1-33 of US Patent No. 10,433,552.  The claims 1-13 and 72-90 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a process for the preparation of a compound having the Formula 
    PNG
    media_image1.png
    145
    348
    media_image1.png
    Greyscale
wherein all variables are defined in claim 1 and comprising the steps as defined in claim 1. The closest prior art is US 2014/0206633 which does not teach the same phase transfer catalyst wherein R is substituted with one or more aralkoxy groups, amino, alkylamino or diakylamino as seen in the instant claimed process.  The claimed process for preparing a compound having the above Formula is neither taught nor suggested by the prior art.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626